Green, J. Appellee brought this suit to recover balance on account alleged to he due him from appellants. A verdict and judgment for §192.74 and costs of suit, in favor of plaintiff and against defendants, was entered in the court below, and defendants took this appeal. The only ground for reversal suggested is, that there is no evidence to support the verdict. We can not sustain this contention. An examination of the record satisfies us the finding of the jury was justified by the evidence and we decline to disturb the verdict. The mistake in the footing of the account attached to the declaration, if it he a matter of any importance in the case, we think is explained by the erasure of an item of said account, without any authority shown to erase the same. The amount of this item we ascertain, by examining the account read in evidence, to be §57.56, charged as commissions. The judgment is affirmed. Judgment affirtned.